 Case: 7:20-cv-00059-WOB Doc #: 28 Filed: 12/16/20 Page: 1 of 3 - Page ID#: 394




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION at PIKEVILLE
 JOSE CRISTOBAL CARDONA,                          )
                                                  )
         Petitioner,                              )            Civil No. 7:20-059-WOB
                                                  )
 v.                                               )
                                                  )
 HECTOR JOYNER, WARDEN,                           )         MEMORANDUM OPINION
                                                  )             AND ORDER
         Respondent.                              )

                                       *** *** *** ***

       Jose Cristobal Cardona is a federal prisoner who was previously incarcerated in this district.

Proceeding without a lawyer, Cardona filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 in which he challenges the imposition of disciplinary sanctions against him arising

from a fight involving multiple inmates. The Court has fully reviewed Cardona’s petition and

attached documents, including but not limited to the relevant incident report, the discipline hearing

officer’s (DHO’s) report, and Cardona’s various exhaustion-related documents. [See R. 1]. The

Court has also reviewed the Respondent’s response and supporting evidence. [See R. 11].

Therefore, Cardona’s petition is now ripe for a decision by this Court.

       Cardona has not demonstrated that he is entitled to a restoration of the 27 days of good

conduct time that he lost. As an initial matter, despite Cardona’s claims to the contrary, he has not

demonstrated that he was denied the various procedural protections that he was due. Under the

law, Cardona was entitled to advance notice of the charges against him, the opportunity to present

evidence and witnesses in his defense, and a written decision explaining the grounds used to

determine his guilt. See Wolff v. McDonnell, 418 U.S. 539, 563-66 (1974).

       Here, the record reflects that Cardona received each of these procedural protections.

Indeed, as the Respondent has established, Cardona received notice of the charge against him on
    Case: 7:20-cv-00059-WOB Doc #: 28 Filed: 12/16/20 Page: 2 of 3 - Page ID#: 395




September 17, 2019, well in advance of the October 3, 2019 discipline hearing. [See R. 11 at 17;

see also R. 11-2 at 3-4]. The Respondent has also demonstrated that Cardona was given the

opportunity to present evidence and witnesses in his defense; in fact, the record even indicates that

Cardona waived his right to have a staff representative and witnesses at the discipline hearing and

admitted the charge against him. [See R. 11 at 19; see also R. 11-2 at 4, 24-27, 28-29].1 The record

also shows that prison officials provided Cardona with a written decision thoroughly explaining

the grounds used to determine his guilt. [See R. 11 at 20; see also R. 11-2 at 5, 27]. Thus, Cardona

has not established that his due process rights were violated.

         The only remaining question then is whether there was “some evidence” in the record to

support the DHO’s decision in this case. See Superintendent v. Hill, 472 U.S. 445, 454 (1985);

Selby v. Caruso, 734 F.3d 554, 558-59 (6th Cir. 2013). This is a very low threshold. After all, the

Court does not examine the entire record or independently assess the credibility of witnesses. Hill,

472 U.S. at 455. Instead, the Court merely asks “whether there is any evidence in the record that

could support the conclusion reached by the disciplinary board.” Id. at 455-56 (emphasis added);

see also Higgs v. Bland, 888 F.2d 443, 448-49 (6th Cir. 1989) (discussing this standard).

         In this case, there was certainly some evidence in the record to support the DHO’s decision.

Indeed, the DHO’s report details the evidence in this case linking Cardona to the offense in

question, including but not limited to certain photographs, clinical encounter forms, an eyewitness

account, memoranda from multiple prison officials, and Cardona’s own statement. [See R. 11-2

at 25-26]. This evidence was clearly enough to meet the very low threshold applicable here. See

Hill, 472 U.S. at 454.



1
 Although Cardona now suggests that he wanted a review of certain surveillance footage, it is not clear that he made
such a request during the disciplinary process. And even if this evidence was requested and not specifically
considered, Cardona has not demonstrated how this would amount to a constitutional violation, particularly given that
he admitted the charge against him, as well as the other extensive evidence in the record.
                                                           2
 Case: 7:20-cv-00059-WOB Doc #: 28 Filed: 12/16/20 Page: 3 of 3 - Page ID#: 396




       In conclusion, Cardona has not demonstrated that he was denied the procedural protections

he was due, and there was more than enough evidence to support the DHO’s decision in this case.

Accordingly, it is ORDERED as follows:

       1. Cardona’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [R. 1] is

          DENIED.

       2. This action is DISMISSED and STRICKEN from the Court’s docket.

       3. The Court will enter a corresponding Judgment.

       This 16th day of December, 2020.




                                               3
